DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 9/13/21.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, 5-8, 9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US 2017/0178127), and further in view of Roennow et al. (WO 2018/100227).
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Roennow, and further in view of Krawiec et al., Blockchain: Opportunities for Health Care, Deloitte, August 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US 2017/0178127), and further in view of Roennow et al. (WO 2018/100227).

With respect to claim 1, Kravitz teaches a system, comprising: 
a processor (Kravitz, pa 0051); and
a memory storing one or more machine-readable instructions (Kravitz, pa 0053) that cause the processor to:
connect to a legacy system configured to store legacy data (Kravitz, pa 0020, proxy system is linked to a legacy system (e.g., a credit card transaction processing system, a subscription-tracking database, etc.) and an external database, e.g., a block chain database);
identify artifacts of the legacy system subject to a migration to a blockchain (Kravitz, pa 0029, Entity 1 wishes to grant Entity 2 partial or full use of Entity 1’s account & pa 0023, accounts are legacy accounts & pa 0020, facilitate transactions for legacy database using a block chain database);
generate transactions that correspond to the artifacts (Kravitz, pa 0031, the proxy may interact with the legacy system in order to facilitate distribution of the legacy asset according to the smart contract).
Kravitz doesn't expressly discuss the artifacts including first artifacts associated with a single user of the legacy system and second artifacts associated with two or more users of the legacy system, map the artifacts of the legacy system to artifacts of 
Roennow teaches identify artifacts of the legacy system subject to a migration to a blockchain, the artifacts including first artifacts associated with a single user of the legacy system and second artifacts associated with two or more users of the legacy system (Roennow, pa 0016, documents from a legacy document management system or database are made accessible in a blockchain-based document management system & Fig. 2, receive document, associate with user account & pa 0021, the authorized user refers to owner or controller of the data and the user account refers to information associated with user, user-group, or an authority. Examiner Note: documents from the legacy system can be associated with a single user or user group or authority providing first and second artifacts);
generate transactions that correspond to the artifacts (Roennow, Fig. 3 step 310 & pa 0029, at least one new transaction is generated);
map the artifacts of the legacy system to artifacts of the blockchain based on the transactions (Roennow, pa 0026-0027, When the authorized user chooses to add the document to the BCBS system, the user may provide a public key (pk) to associate the document to the user in the BCBS & a key value L mapping the associating user's public encryption key pk with a key of the document (fi/e_key) may be generated); and
execute a smart contract (Roennow, pa 0020, The nodes may validate and commit transactions in order to reach consensus) to migrate the legacy data that corresponds to the mapped artifacts into the blockchain  (Roennow, pa 0021, A 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kravitz in view of Roennow because it guarantees that the data comes from a trustable source (provenance) is an important aspect in current and future information technologies (Roennow, pa 0004).

With respect to claim 2, Kravitz in view of Roennow teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to identify the artifacts of the legacy system based on properties of the artifacts (Kravitz, pa 0030, proof of ownership associated with data).

With respect to claim 5, Kravitz in view of Roennow teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to generate the transactions that correspond to the artifacts based on transactions extracted from the legacy system (Kravitz, pa 0025, upload payments to transaction database & 0029-0030, forming a contract based on transaction database).

claim 6, Kravitz in view of Roennow teaches the system of claim 5, wherein the one or more machine-readable instructions are further to cause the processor to analyze the extracted transactions for application functions to identify transactions to be generated for the blockchain (Kravitz, pa 0031-0033, distribution of the legacy asset according to smart contract by analyzing credentials).

With respect to claim 7, Kravitz in view of Roennow teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to provide interfaces to smart contracts that correspond to the generated transactions to leverage the mapped artifacts (Kravitz, pa 0029-0030, forming a contract based on transaction database).

	With respect to claims 8, 9, 12-16, 19, and 20, the limitations are essentially the same as claims 1, 2, and 5-7, and are thus rejected for the same reasons.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz in view of Roennow, and further in view of Krawiec et al., Blockchain: Opportunities for Health Care, Deloitte, August 2016.

With respect to claim 3, Kravitz in view of Roennow teaches the system of claim 2, as discussed above.  Kravitz in view of Roennow doesn't expressly discuss wherein the one or more machine-readable instructions are further to cause the processor to 
Krawiec teaches wherein the one or more machine-readable instructions are further to cause the processor to select the artifacts of the legacy system based on a dynamic data valuation and risk analyses (Krawiec, section 3, pg. 6, transfer of information that is not Protected Health Information (PHI) or Personally Identifiable Information (PII), rather, select and non-personally identifiable demographics and services rendered information to a nationwide blockchain layer from individual health organizations).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kravitz in view of Roennow with the teachings of Krawiec because in enables information to be universally available while complying with security policies of the data (Krawiec, section 3, pg. 6).

With respect to claim 4, Kravitz in view of Roennow teaches the system of claim 3, wherein the one or more machine-readable instructions are further to cause the processor to dynamically identify and label critical APIs controlled by the blockchain to be used with the selected artifacts of the legacy system (Krawiec, pg. 7, 4th pa, APIs are created and made available to all participating organizations).

With respect to claims 10 and 11, the limitations are essentially the same as claims 3 and 4, in the form of a method, and are thus rejected for the same reasons.

With respect to claims 17 and 18, the limitations are essentially the same as claims 3 and 4, in the form of a non-transitory computer readable medium, and are thus rejected for the same reasons.

Response to Arguments
35 U.S.C. 103 rejection
Applicant argues that Roennow fails to teach “identify artifacts of the legacy system subject to a migration to a blockchain, the artifacts including first artifacts associated with a single user of the legacy system and second artifacts associated with two or more users of the legacy system” because Roennow is merely associated a document from a legacy system with a blockchain.  The Examiner respectfully disagrees.  As disclosed in pa 0021 of Roennow, the document to be migrated to the blockchain is associated with an authorized user’s account.  The user account can be a user, providing for first artifacts associated with a single user of the legacy system, or a user-group, providing for second artifacts associated with two or more users of the legacy system.  Pa 0020 of Roennow discloses that documents may be imported into the blockchain from legacy systems.  This makes it clear that more than one document can be imported and identified to provide first and second artifacts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169